Exhibit 10.4
Exhibit 10.4 — 2005 Employee and Director Equity Incentive Plan First Amendment
dated November 2, 2010 and Form of Restricted Stock Agreement referenced therein
FIRST AMENDMENT TO
DIAMOND HILL INVESTMENT GROUP, INC.
AMENDED AND RESTATED
2005 EMPLOYEE AND DIRECTOR EQUITY INCENTIVE PLAN
WHEREAS, Diamond Hill Investment Group, Inc. (the “Company”) previously adopted
the Diamond Hill Investment Group, Inc. Amended and Restated 2005 Employee and
Director Equity Incentive Plan (the “Plan”); and
WHEREAS, Section 7 of the Plan permits the Company to grant awards of Restricted
Stock; and
WHEREAS, Section 11 of the Plan provides that if a participant dies or becomes
Disabled, any Restricted Stock that is unvested on the date of death or
Disability is forfeited; and
WHEREAS, the Company wishes to amend the Plan to permit pro rata vesting of
Restricted Stock that is unvested on the date of a participant’s death or
Disability; and
WHEREAS, the Plan limits the number of the Company’s common shares that any
participant may receive as an Award during any Fiscal Year; and
WHEREAS, the Company wishes to increase these limitations, except to the extent
that the Award is intended to constitute performance-based compensation for
purposes of Section 162(m) of the Internal Revenue Code; and
WHEREAS, Section 25(a) of the Plan allows the Company to amend the Plan at any
time, subject to shareholder approval if required to comply with applicable
laws; and
WHEREAS, the Company has determined that shareholder approval is not required to
amend the Plan as contemplated herein; and
WHEREAS, capitalized terms used herein that are not defined shall have the
definitions given to them in the Plan; and
NOW, THEREFORE, the Plan is hereby amended as follows:

1.  
Section 6(a)(i) of the Plan is hereby deleted in its entirety and the following
is substituted therefor:

(i) In any Fiscal Year, no Service Provider shall be granted Options to purchase
more than 100,000 Shares; provided, however, that in connection with the Service
Provider’s initial service, the Service Provider may be granted Options to
purchase up to an additional 100,000 Shares. Notwithstanding the foregoing, with
respect to any grant of Options that is intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code, no Service
Provider shall be granted Options to purchase more than 25,000 Shares. The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 15.

 

 



--------------------------------------------------------------------------------



 



2.  
Section 7(a) of the Plan is hereby deleted in its entirety and the following is
substituted therefor:

(a) Grant of Restricted Stock Units or Restricted Stock. Subject to the terms
and provisions of the Plan, the Administrator, at any time and from time to
time, may grant Restricted Stock or Restricted Stock Units to Participants in
such amount as the Administrator shall determine, in its sole discretion,
provided that during any Fiscal Year, no Service Provider will receive grants of
Restricted Stock for, or Restricted Stock Units representing, more than an
aggregate of 100,000 Shares. Notwithstanding the foregoing, with respect to any
grant of Restricted Stock Units or Restricted Stock that are intended to qualify
as performance-based compensation within the meaning of Section 162(m) of the
Code, no Service Provider shall be granted Restricted Stock for, or Restricted
Stock Units representing, more than an aggregate of 25,000 Shares. The foregoing
limitations shall be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 15.

3.  
Section 8(a) of the Plan is hereby deleted in its entirety and the following is
substituted therefor:

(a) Stock Grant. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may award Stock Grants to
Participants in such amount as the Administrator shall determine, in its sole
discretion, provided that during any Fiscal Year, no Service Provider will
receive Stock Grants for more than an aggregate of 100,000 Shares; provided,
however, that in connection with the Service Provider’s initial service, the
Service Provider may be awarded up to an additional 100,000 Shares pursuant to
Stock Grants. Notwithstanding the foregoing, with respect to any award of Stock
Grants that is intended to qualify as performance-based compensation within the
meaning of Section 162(m) of the Code, no Service Provider shall receive Stock
Grants for more than an aggregate of 25,000 Shares. The foregoing limitations
shall be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 15.

4.  
Section 9(a) of the Plan is hereby deleted in its entirety and the following is
substituted therefor:

(a) Grant of SARs. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant a SAR to
Participants in such amount as the Administrator shall determine, in its sole
discretion, provided that during any Fiscal Year, no Service Provider shall be
granted SARs covering more than 100,000 Shares; provided, however, that in
connection with the Service Provider’s initial service, the Service Provider may
be granted SARs covering up to an additional 100,000 Shares. Notwithstanding the
foregoing, with respect to any grant of SARs that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code,
no Service Provider shall be granted SARs covering more than 25,000 Shares. The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 15.

 

2



--------------------------------------------------------------------------------



 



5.  
Section 11(f) of the Plan is hereby deleted in its entirety and the following is
substituted therefor:

(f) Disability of a Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, to the extent that the
Award is vested on the date of termination, the Participant may exercise his or
her Award within twelve (12) months following the Participant’s termination in
the case of an Incentive Stock Option, or, in the case of an Award other than an
Incentive Stock Option, a greater/lesser period if specified in the Award
Agreement or the Plan (but in no event later than the expiration of the term of
such Award as set forth in the Award Agreement or the Plan). If, on the date of
termination, the Participant is not vested as to his or her entire Award of
Restricted Stock or Restricted Stock Units, the Participant shall vest in a pro
rata number of the Shares covered by or underlying the unvested portion of the
Award, as determined by the Administrator in its sole discretion, based on the
amount of time elapsed during the vesting period prior to the date of
termination (for an Award subject to time-based vesting) or the attainment of
the performance objectives or Performance Goals, as applicable, over the portion
of the Performance Period elapsed as of the date of termination (for an Award
granted pursuant to Section 10 of the Plan). Any unvested Shares covered by or
underlying Restricted Stock or Restricted Stock Units that do not vest pursuant
to this Section 11(f) shall revert to the Plan; provided, however, that unvested
Shares of Restricted Stock shall not automatically revert to the Plan but shall
be subject to the Company’s repurchase obligation as provided in the Award
Agreement. If, after a termination due to Disability, the Participant does not
exercise his or her Award, as applicable, within the time specified herein, the
Award shall terminate, and the Shares covered by such Award shall revert to the
Plan.
6.       The last section of Section 11 of the Plan is hereby redesignated as
Section 11(g).

 

3



--------------------------------------------------------------------------------



 



7.  
Redesignated Section 11(g) of the Plan is hereby deleted in its entirety and the
following is substituted therefor:

(g) Death of a Participant. If a Participant dies while a Service Provider, to
the extent that the Award is vested on the date of death, the Award may be
exercised by the Participant’s designated beneficiary, provided that such
beneficiary has been designated prior to the Participant’s death in a form
acceptable to the Administrator, within twelve (12) months following the
Participant’s death in the case of an Incentive Stock Option, or, in the case of
an Award other than an Incentive Stock Option, a greater/lesser period if
specified in the Award Agreement or the Plan (but in no event later the
expiration of the term of such Award as set forth in the Award Agreement or the
Plan). If no such beneficiary has been designated by the Participant, then such
Award may be exercised by the personal representative of the Participant’s
estate or by the person(s) to which the Award is transferred pursuant to the
Participant’s will or in accordance with the laws of descent and distribution.
If, on the date of death, the Participant is not vested as to his or her entire
Award of Restricted Stock or Restricted Stock Units, the Participant shall vest
in a pro rata number of the Shares covered by or underlying the unvested portion
of the Award, as determined by the Administrator in its sole discretion, based
on the amount of time elapsed during the vesting period prior to the date of
death(for an Award subject to time-based vesting) or the attainment of the
performance objectives or Performance Goals, as applicable, over the portion of
the Performance Period elapsed as of the date of death (for an Award granted
pursuant to Section 10 of the Plan). Any unvested Shares covered by or
underlying Restricted Stock or Restricted Stock Units that do not vest pursuant
to this Section 11(f) shall revert to the Plan; provided, however, that unvested
Shares of Restricted Stock shall not automatically revert to the Plan but shall
be subject to the Company’s repurchase obligation as provided in the Award
Agreement. If, after a termination due to Disability, the Participant does not
exercise his or her Award, as applicable, within the time specified herein, the
Award shall terminate, and the Shares covered by such Award shall revert to the
Plan.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized representative effective as of this 2nd day of November,
2010.

          DIAMOND HILL INVESTMENT GROUP, INC.    
 
       
By:
       
 
 
 
James F. Laird    
 
       
Its:
  Chief Financial Officer    

DIAMOND HILL INVESTMENT GROUP, INC.
AMENDED AND RESTATED
2005 EMPLOYEE AND DIRECTOR EQUITY INCENTIVE PLAN
RESTRICTED STOCK GRANT
Any capitalized term used but not otherwise defined in this Restricted Stock
Grant shall have the meaning given such term in the Amended and Restated 2005
Employee and Director Equity Incentive Plan (the “Plan”) of Diamond Hill
Investment Group, Inc. (the “Company”).
NOTICE OF GRANT
Name:
Address:
The above-referenced individual (“Grantee”) has been granted the right to
purchase shares of Common Stock of the Company (the “Shares”), subject to the
Company’s repurchase option and the vesting requirements (as described in the
Plan, this Notice of Grant and the attached Restricted Stock Purchase Agreement)
as follows (the “Grant”):

         
Grant Number
                 
 
       
Date of Grant
                 
 
       
Total Number of Shares Granted
                 
 
       
Purchase Price per Share
  $               
 
       
Total Purchase Price
  $              

 

5



--------------------------------------------------------------------------------



 



Vesting Schedule
The Shares shall vest according to the following vesting schedule:
[_____% of the Shares subject to the Grant shall vest on the _____ (_____) year
anniversary of the Date of Grant, and  _____% of the Shares subject to the Grant
shall vest each month thereafter, subject to Grantee continuing to be a Service
Provider on such dates.]
IF YOU WOULD LIKE TO ACCEPT THIS GRANT, YOU MUST EXECUTE AND DELIVER THE
RESTRICTED STOCK PURCHASE AGREEMENT ATTACHED HERETO AS EXHIBIT A AND THE TOTAL
PURCHASE PRICE FOR THE SHARES TO THE COMPANY WITHIN TEN (10) DAYS OF THE DATE OF
GRANT. FAILURE TO ACCEPT THE GRANT WITHIN THE PERMITTED TIME PERIOD WILL RESULT
IN THE AUTOMATIC TERMINATION OF THIS GRANT AND YOU WILL HAVE NO FURTHER RIGHT TO
ACQUIRE THE SHARES.
TERMS OF GRANT
1. Grant. The Administrator hereby grants to Grantee the right to purchase the
Shares, subject to the Company’s repurchase option and the vesting requirements,
for the purchase price per Share set forth in the Notice of Grant, and subject
to the terms and conditions of the Plan, which is incorporated herein by
reference. Subject to Section 25(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and this Grant, the terms and
conditions of the Plan shall prevail.
2. Acceptance of Grant.
(a) Deadline. The Grant shall automatically terminate if Grantee has not
accepted the Grant within ten (10) days of the Date of Grant set forth above.
Notwithstanding the foregoing, the Grant will terminate if Grantee ceases to be
a Service Provider.
(b) Method of Acceptance. The Grant shall be exercisable by delivery to the
Company of the Restricted Stock Purchase Agreement in the form attached as
Exhibit A (the “Purchase Agreement”) indicating the number of Shares being
purchased (the “Purchased Shares”) and payment of the aggregate purchase price
for the Purchased Shares (the “Purchase Price”). The Grant shall be deemed to be
accepted upon receipt by the Company of such fully executed Purchase Agreement
accompanied by the aggregate Purchase Price. No Purchased Shares shall be issued
pursuant to acceptance of the Grant unless such issuance complies with
Applicable Laws. Assuming such compliance, for income tax purposes the Purchased
Shares shall be considered transferred to Grantee on the date the Company
receives the executed Purchase Agreement and Purchase Price.
(c) Method of Payment. Payment of the aggregate Purchase Price shall be by any
of the following, at the election of Grantee (unless otherwise noted):
(i) cash or check;
(ii) other Shares which, in the case of Shares acquired directly or indirectly
from the Company, (i) have been owned by Grantee for more than six (6) months on
the date of surrender, and (ii) have a Fair Market Value on the date of
surrender equal to the aggregate Purchase Price of the Purchased Shares;

 

6



--------------------------------------------------------------------------------



 



(iii) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan, if applicable;
(iv) with the Administrator’s written consent, in its sole discretion, a
reduction in the amount of any Company liability to Grantee, including any
liability attributable to Grantee’s participation in any Company-sponsored
deferred compensation program or arrangement; or
(v) with the Administrator’s written consent as required, in its sole
discretion, any combination of the foregoing methods of payment.
3. Non-Transferability of Grant. This Grant may not be transferred by Grantee in
any manner.
4. Entire Agreement; Governing Law. The Plan, this Grant and the exhibit hereto
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Grantee with respect to the same, and may not be
modified adversely to Grantee’s interest except by means of a writing signed by
the Company and Grantee. This Grant shall be governed by and construed in
accordance with the laws of the State of Ohio (regardless of the laws that might
be applicable under principles of conflicts of law).
5. No Guarantee of Continued Service. THIS GRANT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

                      DIAMOND HILL INVESTMENT GROUP, INC.         an Ohio
corporation    
 
               
 
  By:                          
 
       
 
  Name:            
 
     
 
   
 
       
 
  Its:        
 
     
 
   
 
  Date:                          

 

7



--------------------------------------------------------------------------------



 



EXHIBIT A
DIAMOND HILL INVESTMENT GROUP, INC.
2005 EMPLOYEE AND DIRECTOR EQUITY INCENTIVE PLAN
RESTRICTED STOCK PURCHASE AGREEMENT
This Restricted Stock Purchase Agreement (the “Agreement”) is made and entered
into effective as of the date set forth on the signature page hereto by and
between the Grantee named in the Notice of Grant (the “Purchaser”) and Diamond
Hill Investment Group, Inc. (the “Company”). Any capitalized term used but not
otherwise defined herein shall have the meaning given such term in the Company’s
2005 Employee and Director Equity Incentive Plan (the “Plan”) or the related
Restricted Stock Grant, as applicable.
NOW THEREFORE, the parties agree as follows:
1. Sale of Shares. The Company hereby agrees to sell to the Purchaser and the
Purchaser hereby agrees to purchase  _____  of shares of Common Stock (the
“Purchased Shares”), at the purchase price of $_____  per Share for an aggregate
purchase price of $_____  (the “Purchase Price”).
2. Payment of Purchase Price. The Purchase Price for the Shares is being
delivered to the Company concurrently with delivery of this Agreement.
3. The Company’s Repurchase Option. The Purchaser hereby acknowledges and agrees
that the Purchased Shares will be subject to the Company’s repurchase option as
set forth below:
(a) Vesting Schedule. Except as provided herein,  _____% of the Purchased Shares
shall vest on the  _____ (____) year anniversary of the Date of Grant, and
 _____% of the Purchased Shares subject to the Grant shall vest each month
thereafter, subject to Grantee continuing to be a Service Provider on such
dates. Purchased Shares that have vested are released (the “Released Shares”)
from the Company’s repurchase option as more fully described in subsection
(b) below (the “Repurchase Option”). Purchased Shares that have not yet vested
remain subject to the Repurchase Option (the “Unreleased Shares”).
Notwithstanding the foregoing, if the Purchaser dies or becomes Disabled and
Purchased Shares have not yet vested, a pro rata number of the Purchased Shares
shall vest and become Released Shares. The number of Purchased Shares that vest
shall be determined by the Administrator in its sole discretion, based on the
amount of time elapsed during the vesting period prior to the date of
termination or the attainment of Performance Goals.
(b) Unreleased Shares; Repurchase Option. In the event the Purchaser ceases to
be a Service Provider for any or no reason (including death or Disability)
before all of the Purchase Shares are released from the Repurchase Option, the
Company shall, upon the date of such termination, have an irrevocable, exclusive
option for a period of sixty (60) days from such date to repurchase all or any
portion of the Unreleased Shares at the original purchase price per Share (the
“Repurchase Price”). The Repurchase Option shall be exercised by the Company by
delivering written notice to the Purchaser or the Purchaser’s legal
representative (with a copy to the Escrow Agent (as defined in Section 4(a))
AND, at the Company’s option, (i) by delivering to the Escrow Agent a check in
the amount of the aggregate Repurchase Price, (ii) by canceling an amount of the
Purchaser’s indebtedness to the Company equal to the aggregate Repurchase Price,
or (iii) by a combination of (i) and (ii) so that the combined payment and
cancellation of indebtedness equals the aggregate Repurchase Price. Upon
delivery of such notice and the payment of the aggregate Repurchase Price, the
Company shall become the legal and beneficial owner of the Unreleased Shares
being repurchased and all rights and interests therein or relating thereto, and
the Company shall have the right to retain and transfer to its own name the
number of Unreleased Shares being repurchased by the Company.

 

A-1



--------------------------------------------------------------------------------



 



(c) Assignment of Repurchase Option. The Company may designate and assign one or
more employees, officers, directors or shareholders or other persons or
organizations to exercise all or any portion of the Repurchase Option. If the
Fair Market Value of the Shares to be repurchased on the date of such
designation or assignment (the “Repurchase FMV”) exceeds the aggregate
Repurchase Price, then each such designee or assignee shall pay the Company cash
equal to the difference between the Repurchase FMV and the aggregate Repurchase
Price of such Shares.
(d) Released Shares. The Released Shares shall be delivered to the Purchaser at
the Purchaser’s request pursuant to Section 4(b).
4. Escrow of Shares.
(a) Escrow. To ensure the availability for delivery of the Unreleased Shares to
the Company upon exercise of its Repurchase Option, the Purchaser hereby agrees
that the Company shall, upon execution of this Agreement, deliver and deposit
with the Secretary of the Company (the “Escrow Agent”) the share certificates
representing the Unreleased Shares. The Purchaser shall also endorse a blank
stock assignment in the form attached hereto as Exhibit A-1 and deliver the same
to the Company for deposit with the Escrow Agent. The Unreleased Shares and
stock assignment shall be held by the Escrow Agent pursuant to the Joint Escrow
Instructions of the Company and Purchaser attached hereto as Exhibit A-2 until
such time as the Company’s Repurchase Option expires.
(b) Duties of the Escrow Agent. If the Company or any assignee exercises the
Repurchase Option hereunder, upon receipt of written notice of such exercise and
the Repurchase Price from the proposed transferee, the Escrow Agent shall take
all steps necessary to accomplish such transfer. When the Repurchase Option has
expired unexercised or a portion of the Purchased Shares becomes Released
Shares, upon request by the Purchaser, the Escrow Agent shall promptly cause a
new certificate to be issued for the Released Shares and shall deliver the
certificate to the Purchaser and the remainder of the Purchased Shares shall
continue to be held in escrow. The Escrow Agent shall not be liable for any act
it may do or omit to do with respect to holding the Unreleased Shares in escrow
while acting in good faith and in the exercise of its judgment.

 

A-2



--------------------------------------------------------------------------------



 



(c) Shareholder Rights. Subject to the terms hereof, the Purchaser shall have
all the rights of a shareholder with respect to the Purchased Shares while they
are held in escrow, including without limitation, the right to vote the
Purchased Shares and to receive any cash dividends declared thereon. If, from
time to time during the term of the Repurchase Option, there is (i) any stock
dividend, stock split or other change in the Unreleased Shares, or (ii) any
merger or sale of all or substantially all of the assets or other acquisition of
the Company, any and all new, substituted or additional securities to which the
Purchaser is entitled by reason of the Purchaser’s ownership of the Unreleased
Shares shall be immediately subject to this escrow, deposited with the Escrow
Agent and included thereafter as “Unreleased Shares” for purposes of this
Agreement and the Repurchase Option.
5. Restriction on Transfer. Except for the escrow described in Section 4 or the
transfer of the Unreleased Shares to the Company or its assignees contemplated
by this Agreement, none of the Purchased Shares or any beneficial interest
therein shall be transferred, encumbered or otherwise disposed of in any way
until such Purchased Shares become Released Shares in accordance with the
provisions of this Agreement.
6. Legends. The share certificate evidencing the Purchased Shares, if any,
issued hereunder shall be endorsed with the following legend (in addition to any
legend required under applicable state securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.
7. Adjustment for Stock Split. All references to the number of Purchased Shares
and the Purchase Price in this Agreement shall be appropriately adjusted to
reflect any stock split, stock dividend or other change in the Purchased Shares
that may be made by the Company after the date of this Agreement.
8. Tax Consequences.
(a) Purchaser’s Responsibility. The Purchaser has reviewed with the Purchaser’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for the Purchaser’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.
(b) Section 83(b) Election. The Purchaser understands that Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the difference between the purchase price for the Purchased Shares and the Fair
Market Value of the Purchased Shares as of the date any restrictions on the
Purchased Shares lapse. In this context, “restriction” includes the right of the
Company to buy back the Purchased Shares pursuant to the Repurchase Option. The
Purchaser understands that the Purchaser may elect to be taxed at the time the
Purchased Shares are purchased rather than when and as the Repurchase Option
expires by filing an election under Section 83(b) of the Code with the IRS
within 30 days from the date of purchase. The form for making this election is
attached as Exhibit A-3 hereto.

 

A-3



--------------------------------------------------------------------------------



 



If the Purchaser shall make the election permitted under Section 83(b) of the
Code (i.e., an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)) with respect to the Purchased Shares, the
Purchaser shall notify the Company of such election within ten (10) days of
filing notice of the election with the Internal Revenue Service, in addition to
any filing and notification required pursuant to regulations issued under the
authority of Code Section 83(b).
THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b).
9. General Provisions.
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Ohio (regardless of the laws that might
be applicable under principles of conflicts of law). The parties hereby
irrevocably consent to the exclusive jurisdiction of the courts of the State of
Ohio in Franklin County, and the United States District Court for the Southern
District of Ohio, Eastern Division, and waive any contention that any such court
is an improper venue for enforceability of this Agreement.
(b) Entire Agreement. This Agreement and the exhibits hereto, subject to the
terms and conditions of the Plan and the Notice of Grant, represent the entire
agreement between the parties with respect to the subject matter hereof.
(c) No Guarantee of Continued Service. THE PURCHASER ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO SECTION 3 HEREOF IS CONTINGENT UPON
CONTINUING SERVICE AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED OR PURCHASING SHARES HEREUNDER). THE PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
(d) Notice. Any notice, demand or request required or permitted to be given by
either the Company or the Purchaser pursuant to the terms of this Agreement
shall be in writing and addressed to the parties at the addresses set forth on
the signature page to this Agreement or such other address as a party may
request by notifying the other in writing. Notices shall be deemed given:
(i) upon delivery when delivered personally, (ii) five (5) days after deposit
for mailing if sent by U.S. mail, first-class with postage prepaid, or (iii) the
next business day if deposited for overnight delivery with a recognized courier
service. Any notice to the Escrow Agent shall be sent to the Company’s address
with a copy to the other party hereto.

 

A-4



--------------------------------------------------------------------------------



 



(e) Assignment. The rights of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall be binding upon and inure to the benefit of the
Company’s successors and assigns. The rights and obligations of the Purchaser
under this Agreement may not be assigned except as otherwise provided and any
attempted assignment in contravention hereof will be void.
(f) Waiver; Amendment. Any waiver by any party of any act, failure to act or
breach on the part of the other party must be in writing and shall not
constitute a waiver of such waiving party of any prior or subsequent act,
failure to act or breach by such other party. This Agreement may be amended or
modified only by a writing executed by the parties.
(g) Counterparts; Facsimile. This Agreement may be signed in multiple
counterparts, each of which will be deemed an original and all of which in the
aggregate will constitute one instrument. A facsimile or other reproduction of
this Agreement may be executed by any of the parties and may be delivered by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.
(h) Severability. The parties agree that if any part, term or provision of this
Agreement shall be found to be illegal and unenforceable by any court of law,
the remaining provisions shall be severable, valid and enforceable in accordance
with their terms.
(i) Further Actions. Consistent with the terms and conditions hereof, each party
shall execute and deliver such instruments, certificates and other documents and
take such other actions as any other party may reasonably require in order to
carry out this Agreement and the transactions contemplated hereby.
By the Purchaser’s signature below, the Purchaser represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Purchaser has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. The Purchaser agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement. The
Purchaser further agrees to notify the Company upon any change in the residence
indicated on the signature page hereto.
[Signature page immediately follows.]

 

A-5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Restricted Stock Purchase
Agreement on the date set forth below.

                      THE PURCHASER:    
 
               
 
      Name:        
 
         
 
   
 
      Signature:        
 
         
 
   
 
      Address:        
 
         
 
   
 
     
 
   
 
      Date:        
 
         
 
   
 
                    THE COMPANY:    
 
                        DIAMOND HILL INVESTMENT GROUP, INC.,
an Ohio corporation    
 
               
 
      By:        
 
         
 
   
 
      Name:        
 
         
 
   
 
      Its:        
 
         
 
   
 
      Date:        
 
         
 
   
 
               
 
      Address:   375 North Front Street, Suite 300
Columbus, OH 43215
Attention: James Laird    

 

A-6



--------------------------------------------------------------------------------



 



EXHIBIT A-1
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, the undersigned, hereby sells, assigns and transfers unto
________________ ____________________________ ____________________________
(_____) shares of the Common Stock of Diamond Hill Investment Group, Inc.,
standing in my name of the books of said corporation represented by Certificate
No.  _____  herewith and do hereby irrevocably constitute and appoint
____________________________ to transfer the said stock on the books of the
within named corporation with full power of substitution in the premises.
This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement (the “Agreement”) between Diamond Hill Investment Group, Inc.
and the undersigned dated  _____,  _____.
Dated: ____________________________,  _____ 

         
 
  Signature:    
 
   
 
  Name:    

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

 

A-1-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
JOINT ESCROW INSTRUCTIONS
__________________, ____
Diamond Hill Investment Group, Inc.
375 North Front Street, Suite 300
Columbus, OH 43215
Attention: Secretary
Dear Sir or Madam:
As Escrow Agent for both Diamond Hill Investment Group, Inc., an Ohio
corporation (the “Company”), and the undersigned purchaser of shares of common
stock of the Company (the “Purchaser”), you are hereby authorized and directed
to hold the documents delivered to you pursuant to the terms of that certain
Restricted Stock Purchase Agreement (“Agreement”) between the Company and the
undersigned, in accordance with the following instructions:
1. In the event the Company and/or any assignee of the Company (referred to
collectively as the “Company”) exercises the Company’s Repurchase Option set
forth in the Agreement, the Company shall give to the Purchaser and you a
written notice specifying the number of shares of stock to be purchased, the
purchase price, and the time for a closing hereunder at the principal office of
the Company. The Purchaser and the Company hereby irrevocably authorize and
direct you to close the transaction contemplated by such notice in accordance
with the terms of said notice.
2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the purchased shares of stock to be transferred, to the Company or its assignee,
against the simultaneous delivery to you of the purchase price for the number of
shares of stock being purchased pursuant to the exercise of the Company’s
Repurchase Option. Immediately following the closing, you are directed to
release the purchase price to the undersigned Purchaser.
3. The Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. The
Purchaser does hereby irrevocably constitute and appoint you as the Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.

 

A-2-1



--------------------------------------------------------------------------------



 



4. Upon written request of the Purchaser, but no more than once per calendar
year, unless the Company’s Repurchase Option has been exercised, you shall
deliver to the Purchaser a certificate or certificates representing so many
shares of stock as are not then subject to the Company’s Repurchase Option.
Within 90 days after the Purchaser ceases to be a Service Provider, you shall
deliver to the Purchaser a certificate or certificates representing the
aggregate number of shares held or issued pursuant to the Agreement and not
purchased by the Company or its assignees pursuant to exercise of the Company’s
Repurchase Option.
5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to the
Purchaser, you shall deliver all of the same to the Purchaser and shall be
discharged of all further obligations hereunder.
6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for the Purchaser while acting in good
faith, and any act done or omitted by you pursuant to the advice of your own
attorneys shall be conclusive evidence of such good faith.
8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
10. You shall not be liable for the outlawing of any rights under the statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

 

A-2-2



--------------------------------------------------------------------------------



 



12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Secretary of the Company or if you shall resign by written notice to
each party. In the event of any such termination, the Company shall appoint a
successor Escrow Agent.
13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
15. Any notice, demand or request required or permitted to be given by either
the Company or the Purchaser pursuant to the terms of this Agreement shall be in
writing and addressed to the parties at the addresses set forth below or such
other address as a party may request by notifying the other in writing. Notices
shall be deemed given: (i) upon delivery when delivered personally, (ii) five
(5) days after deposit for mailing if sent by U.S. mail, first-class with
postage prepaid, or (iii) the next business day if deposited for overnight
delivery with a recognized courier service. Any notice to the Escrow Agent shall
be sent to the Company’s address with a copy to the other party hereto.

     
COMPANY:
  Diamond Hill Investment Group, Inc.
375 North Front Street, Suite 300
Columbus, OH 43215
Attention:                                         
 
   
PURCHASER:
   
 
   
 
   
 
   
 
   
 
   
 
   
ESCROW AGENT:
  Diamond Hill Investment Group, Inc.
375 North Front Street, Suite 300
Columbus, OH 43215
Attention: Secretary

 

A-2-3



--------------------------------------------------------------------------------



 



16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.
17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

A-2-4



--------------------------------------------------------------------------------



 



18. These Joint Escrow Instructions shall be governed and construed in
accordance with the laws of the State of Ohio (regardless of the laws that might
be applicable under principles of conflicts of law).

                  DIAMOND HILL INVESTMENT GROUP, INC.
an Ohio corporation    
 
           
 
  By:        
 
     
 
   
 
       
 
  Name:        
 
     
 
   
 
       
 
  Its:  
 
   
 
     
 
   
 
            PURCHASER:    
 
                          Signature    
 
                          Print Name    

ESCROW AGENT:
DIAMOND HILL INVESTMENT GROUP, INC.,
an Ohio corporation

         
By:
       
 
 
 
Secretary    

 

A-2-5



--------------------------------------------------------------------------------



 



EXHIBIT A-3
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

1.  
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

         
NAME:
  TAXPAYER:   SPOUSE:
 
       
ADDRESS:
       
 
       
IDENTIFICATION NO.:
  TAXPAYER:   SPOUSE:

TAXABLE YEAR:
The property with respect to which the election is made is described as follows:
______________________ shares (the “Shares”) of the Common Stock of Diamond Hill
Investment Group, Inc. (the “Company”).

2.  
The date on which the property was transferred is: _____________________,
_________________.
  3.  
The property is subject to the following restrictions:
     
The Shares may be repurchased by the Company, or its assignee, upon certain
events. This right lapses with regard to a portion of the Shares based on the
continued performance of services by the taxpayer or the meeting of performance
goals by the taxpayer over time.
  4.  
The fair market value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is: $_____.
  5.  
The amount (if any) paid for such property is: $_____.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

A-3-1



--------------------------------------------------------------------------------



 



The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
Dated: _________________, ____

         
 
 

Taxpayer      

The undersigned spouse of taxpayer joins in this election.
Dated: _________________, ____

         
 
 

Spouse of Taxpayer      

 

A-3-2